          Case 2:14-cv-00729-GMN-VCF Document 153 Filed 08/31/21 Page 1 of 4




 1                               UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3 LATONYA TYUS; DAVID HUNSICKER;                     Case No: 2:14-cv-00729-GMN-VCF
   LINDA DAVIS; TERRON SHARP;
 4 COLLINS KWAYISI; LEE JONES; RAISSA                 [PROPOSED] ORDER
   BURTON; JERMEY MCKINNEY; and
 5 FLORENCE EDJEOU, all on behalf of                  (1) CONFIRMING
   themselves and all similarly-situated              CERTIFICATION OF
 6 individuals,                                       CLASS ACTION;
 7                 Plaintiffs,                        (2) GRANTING FINAL
                                                      APPROVAL TO CLASS
 8         vs.                                        ACTION SETTLEMENT;
                                                      AND
 9 WENDY’S OF LAS VEGAS, INC.; CEDAR
   ENTERPRISES, INC.; and DOES 1 through              (3) ENTERING FINAL JUDGMENT
10 100, Inclusive,                                    NOTICE OF PROPOSED SETTLEMENT
                                                      OF CLASS ACTION, PRELIMINARY
11                 Defendants.                        APPROVAL OF SETTLEMENT, AND
                                                      HEARING DATE FOR FINAL COURT
12                                                    APPROVAL
13

14         On August 19, 2020, a hearing was held on the joint motion of Plaintiffs Latonya Tyus;
15 David Hunsicker; Collins Kwayisi; Lee Jones; Raissa Burton; Jermey Mckinney; and Florence

16 Edjeou (collectively the “Named Plaintiffs”) and Defendants Wendy’s of Las Vegas, Inc. and

17 Cedar Enterprises, Inc. (collectively “Defendants”) for final approval of their class settlement

18 (the “Settlement”) and payments to the Settlement Administrator. Bradley Schrager and Daniel

19 Bravo of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP appeared for the Named Plaintiffs and

20 the Class; and Montgomery Paek and Neil Baker of Littler Mendelson, P.C. appeared for

21 Defendants. The Named Plaintiffs and Defendants are collectively referred to as the Parties.

22         The Parties have submitted their Settlement, which this Court preliminarily approved by
23 its May 27, 2021, Order (the “Preliminary Approval Order”).            In accordance with the
24 Preliminary Approval Order, Class Members have been given notice of the terms of the

25 Settlement and an opportunity to comment, and Class Members have been given the opportunity

26 to object, comment or to opt-out. Class Members have also been provided an individualized

27 Claim Form.

28
          Case 2:14-cv-00729-GMN-VCF Document 153 Filed 08/31/21 Page 2 of 4




 1          Having received and considered the Settlement, the supporting papers filed by the Parties,

 2 and the evidence and argument received by the Court before entering the Preliminary Approval

 3 Order and at the final approval hearing, the Court grants final approval of the Settlement, enters

 4 this Final Approval Order, and HEREBY ORDERS and MAKES DETERMINATIONS as

 5 follows:

 6            1.   The Court has subject matter jurisdiction over this action and the Parties’

 7 proposed settlement as Plaintiffs’ Complaint was brought before this Court pursuant to 28 U.S.C.

 8 § 1332(d).

 9          2.     Pursuant to this Court’s Preliminary Approval Order, a Class Notice Packet

10 consisting of a (i) Notice of Proposed Settlement of Class Action, Preliminary Approval of

11 Settlement, and Hearing Date for Final Court Approval, and (ii) Claim Form was sent to each

12 Class Member by first-class mail. These papers informed Class Members of the terms of the

13 Settlement, their right to receive a proportionate Settlement Share, their right to comment on,

14 object to or opt-out of the Settlement and pursue their own remedies, and their right to appear in

15 person or by counsel at the final approval hearing and be heard regarding approval of the

16 Settlement. Adequate time was allowed for each of these procedures.

17          3.     The Court finds and determines that this notice procedure afforded adequate

18 protections to all Class Members and provides the basis for the Court to make an informed

19 decision regarding approval of the Settlement based on the responses of Class Members. The

20 Court finds and determines that the notice provided in this case was the best notice practicable,

21 which satisfied the requirements of law and due process.

22          4.     Zero (0) Class Members filed written objections to the proposed Settlement as

23 part of this notice process or stated an intent to appear at the final approval hearing. Zero (0)

24 Class Members filed written comments to the proposed settlement.

25          5.     For the reasons stated in its Order of September 29, 2019, ECF No. 123, this

26 Court finds and determines that the Class, as defined in the Settlement, meets all of the legal

27 requirements for certification as a class action under Rule 23 of the Federal Rules of Civil

28                                                  -2-


                                                                   [PROP] ORDER GRANTING FINAL APPVL
          Case 2:14-cv-00729-GMN-VCF Document 153 Filed 08/31/21 Page 3 of 4




 1 Procedure. It is hereby ordered that the Class is finally certified as a class action for purposes of

 2 settlement of this action.

 3          6.     The Court further finds and determines that the terms of the Settlement are fair,

 4 reasonable, and adequate to the Class and to each Class Member, that Class Members who have

 5 not opted out are bound by the terms of the Settlement. The Settlement is approved and all terms

 6 and provisions should be and hereby are ordered to be consummated.

 7          7.     The Court finds and determines that the Settlement Shares to be paid to the Three

 8 Hundred Thirty-four (334) Claimants as provided by the Settlement are fair and reasonable. The

 9 Court hereby gives final approval to and orders the payment of those amounts be made to the

10 Three Hundred Thirty-four (334) Claimants out of the Net Settlement Amount in accordance

11 with the Settlement.

12          8.     The Court finds and determines that the fees and expenses of the Settlement

13 Administrator, in administrating the Settlement, in the amount of $21,100.00, are fair and

14 reasonable. The Court hereby gives final approval to and orders that the payment of that amount

15 be paid out of the Gross Settlement Amount in accordance with the Settlement.

16          9.     The Court finds and determines that Five Hundred Seventy-Five Thousand Nine

17 Hundred Dollars ($575,900.00) as Class Counsel Fees and Class Counsel Litigation Expenses is

18 fair and reasonable. The Court hereby gives final approval to and orders that the payment of

19 those amounts out of the Gross Settlement Amount in accordance with the Settlement.

20          10.    The Court finds and determines that the Named Plaintiff’s Class Representative

21 Payments of Five Thousand Dollars ($5,000.00) each is fair and reasonable. The Court hereby

22 gives final approval to and orders that the payment of that amount to each of the Named

23 Plaintiffs in accordance with the Settlement.

24          11.    Nothing in this order may preclude any action to enforce the Parties’ obligations

25 under the Settlement or under this order, including the requirement that Defendants make

26 payments to the Three Hundred Thirty-four (334) Claimants in accordance with the Settlement.

27

28                                                   -3-


                                                                    [PROP] ORDER GRANTING FINAL APPVL
          Case 2:14-cv-00729-GMN-VCF Document 153 Filed 08/31/21 Page 4 of 4




 1          12.    Upon completion of administration, the Settlement Administrator will provide

 2 written certification of such completion to the Court and counsel for the Parties.

 3          13.    By operation of the entry of this Final Approval Order, Named Plaintiffs and

 4 Class Members are permanently barred from prosecuting against Defendants and the Released

 5 Parties any of the released claims as specified in the Settlement Agreement.

 6          14.    If, for any reason, the Settlement ultimately does not become Final (as defined by

 7 the Settlement), this Final Approval Order will be vacated; the Parties will return to their

 8 respective positions in this action as those positions existed immediately before the Parties

 9 executed the Settlement; and nothing stated in the Settlement or any other papers filed with this

10 Court in connection with the Settlement will be deemed an admission of any kind by any of the

11 Parties or used as evidence against, or over the objection of, any of the Parties for any purpose in

12 this action or in any other action.

13          15.    By means of this Final Approval Order, this Court hereby enters final judgment in

14 this action, as defined in the Federal Rules of Civil Procedure.

15          16.    Without affecting the finality of this Final Approval Order in any way, the Court

16 retains jurisdiction of all matters relating to the interpretation, administration, implementation,

17 effectuation and enforcement of this order and the Settlement.

18          17.    The Parties are hereby ordered to comply with the terms of the Settlement.

19          18.    This action is dismissed with prejudice, each side to bear its own costs and

20 attorneys’ fees except as provided by the Settlement and this Court’s order on Plaintiffs’ Motion

21 for Final Approval of the Settlement, Settlement Administrator’s Fees and Expenses,

22 Class Representative Payments, and Class Counsel’s Attorneys’ Fees and Costs.

23
                                                            IT IS SO ORDERED.
24
                                                            Dated this ____
                                                                       31 day of August, 2021
25

26
                                                            ___________________________
27                                                          Gloria M. Navarro, District Judge
                                                            UNITED STATES DISTRICT COURT
28                                                   -4-


                                                                      [PROP] ORDER GRANTING FINAL APPVL
